t c no united_states tax_court scott william katz petitioner v commissioner of internal revenue respondent docket no 16718-99l filed date p received a notice_of_deficiency for his tax_year after p petitioned this court to redetermine that deficiency determination the court entered a stipulated decision providing for a tax_deficiency additions to tax and statutory interest r subseguently filed a lien and p in turn requested an appeals hearing from r’s appeals_office pursuant to sec_6320 i r c p refused to appear at the appeals hearing on the grounds that the location of the appeals hearing was inconvenient to p and his witnesses after an appeals officer discussed the collection matter with p via telephone the appeals officer issued to p a notice_of_determination under sec_6330 i r c p subsequently petitioned this court to review the appeals officer’s determination under sec_6330 i r c r now moves for partial summary_judgment with regard to the tax_deficiency additions to tax and interest that are the subject of r’s collection activities -- - held p received an adequate opportunity for an appeals hearing pursuant to sec_6320 i r c in any event the communications between the appeals officer and p constituted an appeals hearing under sec_6320 i r c held further p’s challenge to the merits of r’s assessment of the tax_deficiency and additions to tax fails to state a claim on which relief can be granted held further because the court has jurisdiction under sec_6404 i r c over interest abatement cases the court has jurisdiction to review the appeals officer’s determination with regard to the interest that is the subject of r’s collection activities however the appeals officer did not abuse his discretion in making the determination scott w katz pro_se kenneth a hochman and john t lortie for respondent opinion vasquez judge petitioner filed a petition in response to respondent’s notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination in his petition petitioner alleges that the internal_revenue_service office of appeals appeals_office failed to hold a meaningful hearing as reguired by sec_6320 appeals hearing petitioner further challenges the merits of a tax_deficiency and additions to tax previously unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure redetermined by the court in a decision entered for his tax_year and interest assessed thereon respondent has moved for partial summary_judgment on the grounds that petitioner has been afforded the opportunity for an appeals hearing that the tax_deficiency and additions to tax are properly due and that the interest has been properly calculated there are no genuine issues of material fact to preclude us from deciding this matter we therefore decide the legal issues before us background at the time the petition was filed petitioner resided in west palm beach florida for the sole purpose of deciding the motion for partial summary_judgment we summarize the relevant facts on date respondent issued a notice_of_deficiency with regard to petitioner’s tax_year on date petitioner filed a petition with this court seeking a redetermination of the tax_deficiency and additions to tax determined by respondent in the notice_of_deficiency original tax dispute on date petitioner moved the u s bankruptcy court for the southern district of florida to reopen his bankruptcy case to settle the dispute with the for purposes of respondent’s motion petitioner does not dispute various factual allegations that are part of the record the summarized facts however are not findings_of_fact for the instant case see rule a fed r civ p a q4e- commissioner regarding his income_tax_liability on date the bankruptcy court denied the request ruling that petitioner’s tax_liabilities were not discharged in the bankruptcy case in re katz no 90-39248-bkc-ram bankr s d fla date on date with regard to the original tax dispute we entered a decision stipulated by the parties setting out the amounts of the tax_deficiency and additions to tax and providing for statutory interest see katz v commissioner docket no date the amounts of the tax_deficiency and additions to tax redetermined in the decision were much lower than the amounts set forth in the notice_of_deficiency subsequently respondent assessed the tax_deficiency additions to tax and interest on date respondent filed a notice_of_federal_tax_lien lien filing with regard to the amounts assessed for the tax_year in the county recorder’s office for palm beach county florida on date respondent transmitted to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on or about date pursuant to sec_6320 petitioner regquested an appeals hearing from respondent’s appeals_office in his request petitioner contested the entire amount listed in the lien filing the decision provided it is further stipulated that interest will be assessed as provided by law on the deficiency and additions to tax due from the petitioner - petitioner contended that any_tax money allegedly owed for was discharged pursuant to his bankruptcy action and that in any event interest should not have accrued during the bankruptcy proceeding on date an appeals officer assigned to the south florida region mailed petitioner a letter scheduling petitioner’s requested appeals hearing for date at an appeals_office in sunrise florida the appeals officer stated in the letter tf you are unable to attend let me know within the next days and i will arrange another time please try to keep this appointment because conferences are not held in your area often and special arrangements must be made the appeals officer explained that an earlier conference may be possible if held in my office or conducted by telephone the appeals officer further explained to petitioner the procedures of the appeals hearing this conference will be informal you may present facts arguments and legal authority to support your position if you plan to introduce new evidence or information send it to me at least days before the conference statements of fact should be presented as affidavits or signed under penalties of perjury on that same day independent of the letter drafted by the appeals officer petitioner mailed a letter to the appeals officer reasserting his request for an appeals hearing in the the appeals officer was based in miami florida -- - letter petitioner requested that the appeals hearing take place in west palm beach florida since all of the witnesses live and work in west palm beach florida on date after receiving the appeals officer’s letter dated date petitioner again transmitted a letter to the appeals officer requesting that any and all hearings be held in west palm beach florida petitioner further stated that all of my witnesses and people involved with regard to the tax_year are in west palm beach florida in short i will not attend the conference you set up on x again please reset the matter for a conference in west palm beach florida i cannot appear with my witnesses almost an hour away on date petitioner and the appeals officer had a telephone conversation in which they discussed petitioner’s tax_year during the telephone conversation the appeals officer informed petitioner that appeals hearings were not available in west palm beach florida but rather were conducted in sunrise florida on date the appeals officer followed up the telephone conversation with a letter in which he stated that he saw no basis for recommending abatement of the income_tax_liability the appeals officer also informed petitioner that he could petition the tax_court to review the lien filing following the issuance of a notice_of_determination by the - appeals officer or settle with the internal_revenue_service irs on date following inaction by petitioner the appeals officer issued a notice_of_determination deciding ’ in the notice not to withdraw the notice_of_federal_tax_lien of determination the appeals officer explained that petitioner’s tax was not dischargeable pursuant to applicable bankruptcy law and that petitioner had signed a stipulation waiving the restrictions prohibiting assessment and collection of the deficiency and additions to tax plus statutory interest for the taxable_year petitioner thereafter petitioned this court to review respondent’s determination pursuant to sec_6330 in the petition petitioner contends that he has never received or had the opportunity for an appeals hearing the tax_court decision with regard to the tax_deficiency and additions to tax should be vacated because of the previous bankruptcy action and respondent is not entitled to interest for the period during the appeals officer suggested to petitioner the following alternatives for settlement full payment of the liability enter into an installment_agreement submit an offer_in_compromise based on doubt-as- to collectibility ’ there are no indications in the record that after speaking with the appeals officer petitioner requested an appeals hearing to be held at the appeals_office in sunrise florida - - which he was in bankruptcy proceedings discussion sec_6321 provides that if any person liable to pay any_tax neglects or refuses to do so after demand the amount shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person pursuant to sec_6323 the commissioner generally is required to file a notice_of_federal_tax_lien with the appropriate state office for the lien to be valid against certain third parties after the commissioner conducts the lien filing sec_6320 requires the commissioner to provide notice to the taxpayer of the lien in addition under sec_6320 a b and b the commissioner must provide the taxpayer with notice of and an opportunity for an administrative review of the lien filing ie an appeals hearing sec_6320 requires that the appeals_office conduct the appeals hearing sec_6320 incorporates sec_6330 and certain parts of sec_6330 which describe the procedural rules that apply to the sdollar_figurein the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 congress enacted sec_6320 pertaining to liens and pertaining to levies to provide new protections for taxpayers with regard to collection matters - appeals hearing and the judicial review thereof ’ at the appeals hearing the taxpayer may raise certain matters set forth in sec_6330 which provides in pertinent part as follows sec c matters considered at hearing --in the case of any hearing conducted under this section-- issues at hearing --- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in- compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability pursuant to sec_6330 within days of the issuance of sec_6330 and b provides taxpayers with notice and opportunity for an appeals hearing before a levy is made - the notice_of_determination the taxpayer may appeal that determination to this court if we have jurisdiction over the underlying tax_liability if we do not have jurisdiction over the underlying tax_liability then the appeal is to be made to a u s district_court see sec_6330 appeals hearing petitioner asserts that the appeals officer did not afford petitioner an appeals hearing as required under sec_6320 petitioner argues in his objection to respondent’s motion for partial summary_judgment that his reguest for an appeals hearing was never honored that he has never submitted a withdrawal of request for collection_due_process form to the appeals officer and that various telephonic conversations and or letters to the petitioner by the appeals officer do not meet the requirements of sec_6320 for an appeals hearing petitioner therefore argues that respondent’s motion should be denied respondent disagrees and states that the appeals officer afforded petitioner an opportunity to have an in-person hearing at the appeals_office in sunrise florida which petitioner declined sec_6320 provides that if a taxpayer requests a hearing under subsection a b such hearing shall be held by the internal_revenue_service office of appeals sec_6320 does not specify at what location the appeals hearing needs to take place or whether it can occur via telephone furthermore the legislative_history to sec_6320 and sec_6330 does not address this issue see h conf rept pincite respondent asserts that for petitioner’s geographic location appeals hearings are generally held at the appeals_office in sunrise florida petitioner does not dispute this claim from petitioner’s correspondence with the appeals officer we assume that petitioner’s complaint is that under sec_6320 he is entitled to an appeals hearing in west palm beach florida the location of his alleged witnesses and the place of his residence because congress has not specifically addressed the location for an appeals hearing we look to other tax contexts for guidance in the examination context congress has stated that the time and place of an examination shall be such time and place as may be fixed by the secretary and as are reasonable under the circumstances sec_7605 under sec_301_7605-1 proceed admin regs the location of an office examination is based on the taxpayer's residence d place of examination-- office examinations---- i in general an office examination generally will take place at the closest service office within the district encompassing the taxpayer’s residence it generally is not reasonable for the service to require a taxpayer to attend an examination at an office within an assigned district other than the closest service office exception if the office within the assigned district closest to an individual taxpayer’s residence does not have an examination group or the appropriate personnel to conduct the examination it generally is reasonable for the service to require the taxpayer to attend an examination at the closest service office within the assigned district that has an examination group or the appropriate personnel travel considerations in scheduling office examinations the service in appropriate circumstances will take into account the distance a taxpayer would have to travel in sec_301 7605-l1 e proced admin regs the secretary further provides the service will consider on a case-by-case basis written requests by taxpayers or their representatives to change the place that the service has set for an examination in considering these requests the service will take into account the following factors-- the location of the taxpayer’s current residence the location of the taxpayer’s current principal_place_of_business the location at which the taxpayer’s books records and source documents are maintained iv the location at which the service can perform the examination most efficiently v the service resources available at the location to which the taxpayer has requested a transfer and vi other factors that indicate that conducting the examination at a particular location could pose undue inconvenience to the taxpayer ' ' the treasury regulations in the examination context consider the distances taxpayers will have to travel to submit information to the irs and attempt to provide taxpayers with venues at irs offices near their homes at the same time the treasury regulations recognize the limited resources of the irs and under certain circumstances provide for alternate examination locations more favorable to the irs if the irs office closest to the taxpayer’s home lacks the appropriate personnel to conduct the investigation we conclude that a similar framework also applies in the context of an appeals hearing under sec_6320 b from the record it appears that the appeals_office closest to the residence of petitioner is the appeals_office in sunrise florida petitioner has not alleged that there is an appeals_office in west palm beach or one closer to his residence petitioner alleged in one of his letters to the appeals officer only that he could not appear with his witnesses when the sec_301_7605-1 proced admin regs lists the circumstances in which the internal_revenue_service irs will normally permit transfers ‘ sec_6330 which is almost identical to sec_6320 allows a taxpayer to have an appeals hearing with regard to a proposed levy because appeals hearings pursuant to sec_6320 and sec_6330 have the same function and scope the framework we apply to an appeals hearing under sec_6320 also applies to an appeals hearing under sec_6330 hearing location was almost an hour away from west palm beach petitioner did not nor does he now explain why commuting an hour would constitute an undue burden on petitioner or his witnesses on the basis of the record we cannot find support for petitioner’s contention we also note that in davis v commissioner t c we recently addressed a taxpayer’s claim that an appeals officer failed to afford him an appeals hearing as envisioned by congress in sec_6330 the taxpayer in that case argued that any meaningful hearing required that he be able to subpoena witnesses and documents id at __ slip op pincite we stated that the nature of the administrative appeals process does not include the taking of testimony under oath or the compulsory attendance of witnesses id at __ slip op pincite we noted that hearings at the appeals level have historically been conducted in an informal setting and that nothing in sec_6330 or the legislative_history indicated that congress intended to alter this format ’ id at slip op pincite pursuant in davis v commissioner t c slip op pincite we looked at treasury regulations dealing with the functions of the appeals_office we cited sec_601_106 statement of procedural rules which provides c nature of proceedings before appeals proceedings before the appeals are informal testimony under oath is not taken although matters alleged as facts may be required to be submitted in the form of affidavits or declared to be true under the penalties continued -- - to davis v commissioner supra applicable treasury regulations and the historical function of the appeals_office petitioner did not have the right to examine witnesses under oath during the appeals hearing ’ davis v commissioner supra undermines petitioner’s argument that he was entitled to an appeals hearing in west palm beach because traveling to sunrise florida for his appeals hearing would impose a burden on his witnesses on the basis of the entire record and applicable law we conclude that the appeals officer has complied with the requirements of sec_6320 by providing petitioner an opportunity for an appeals hearing because of petitioner’s insistence on an appeals hearing in west palm beach florida the appeals officer attempted to accommodate petitioner by offering to discuss his case over the telephone from the record we conclude that petitioner and the appeals officer did in fact discuss his case over the telephone and that the appeals officer heard and considered petitioner’s arguments we thus further conclude that through the communications between petitioner and the appeals officer in the instant case petitioner received an appeals hearing as provided for in sec_6320 continued of perjury petitioner however could have submitted facts in the form of affidavits or declarations under penalties of perjury -- - the court’s jurisdiction to review respondent’s collection activities is based on jurisdiction over the underlying tax_liability the appeals officer made a determination that the lien should not be removed because the tax_deficiency additions to tax and interest were properly due by way of a timely filed petition petitioner has invoked the jurisdiction of this court to review the determination with regard to each of those amounts the court’s jurisdiction to review an appeals officer’s determination that relief to remove a lien should be denied is set forth in sec_6330 sec_6330 proceeding after hearing --- judicial review of determination ---the person may within days of a determination under this section appeal such determination-- a to the tax_court and the tax_court shall have jurisdiction to hear such matter or b if the tax_court does not have jurisdiction of the underlying tax_liability to a district_court of the united_states if a court determines that the appeal was to an incorrect court a person shall have days after the court determination to file such appeal with the correct court therefore in order to have jurisdiction over matters listed ina petition with regard to a notice_of_determination pursuant to sec_6330 we must decide whether the underlying tax_liability is of a type over which this court normally has jurisdiction see 114_tc_171 although the term underlying tax_liability is defined in neither sec_6320 and sec_6330 nor the legislative_history congress’ intent in ensuring due process to taxpayers when the commissioner seeks to collect taxes by liens or levies suggests that the term includes any amounts owed that are the subject of the commissioner’s collection activities see h conf rept supra pincite we therefore interpret the term underlying tax_liability in sec_6330 to include any amounts owed by a taxpayer pursuant to the tax laws in this case the underlying tax_liability includes the tax_deficiency additions to tax and statutory interest we therefore must decide whether we have jurisdiction over the tax_deficiency additions to tax and interest that are the subject of respondent’s collection activities in order to review the appeals officer’s determination pursuant to sec_6330 and petitioner’s contentions with regard to each of those amounts review of tax_deficiency and additions to tax we generally have deficiency jurisdiction to redetermine deficiencies in income taxes and related additions to tax see sec_6211 sec_6213 sec_6214 see also 114_tc_176 moore v commissioner supra pincite we therefore have jurisdiction to review the appeals officer’s determination in this case insofar as it relates to the assessed references to collection activities are to the commissioner’s attempts to collect unpaid taxes through the filing of a lien or the making of a levy -- - tax_deficiency and additions to tax pursuant to sec_6330 a a taxpayer may raise at the appeals hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses to collection challenges to the appropriateness of the commissioner’s intended collection activities and possible alternative means of collection see 114_tc_604 goza v commissioner supra pincite if a taxpayer has been issued a notice_of_deficiency or had the opportunity to litigate the underlying tax_liability however the taxpayer is precluded from challenging the existence or amount of the underlying tax_liability see sec_6330 b sego v commissioner supra pincite goza v commissioner supra pincite moreover the taxpayer is precluded from relitigating issues raised and considered in any previous appeals hearing or in any other administrative or judicial proceeding in which the taxpayer participated meaningfully see sec_6330 as to the tax_deficiency and additions to tax for petitioner’s liability is established by the stipulated decision entered by this court ’ the bankruptcy court considered and ' sec_6330 however does not apply in certain limited circumstances see sec_6330 le the doctrine_of res_judicata which applies to a stipulated decision precludes relitigation of the issues involved in that tax litigation see cincinnati transit inc v continued - - rejected his claim that his income_tax_liability for that year was discharged in his bankruptcy case petitioner does not seek relief as permitted under sec_6330 a he is thus precluded from challenging that liability in this proceeding and has at the same time failed to state a cognizable claim see goza v commissioner supra pincite review of statutory interest petitioner makes an additional contention separate from the issues related to the tax_deficiency and additions to tax that he is not liable for the statutory interest he in effect argues that we have jurisdiction to review the appeals officer’s determination with regard to the interest that is the subject of respondent’s collection activities in moore v commissioner supra pincite we interpreted sec_6330 a and b as not expanding the court’s jurisdiction beyond the types of taxes that the court may normally consider such as income estate_and_gift_taxes we concluded that because we did not have jurisdiction to redetermine federal trust_fund_taxes determined by the commissioner under sec_6672 we did not have jurisdiction to review a determination made pursuant to sec_6330 with regard to those taxes see id e continued commissioner 55_tc_879 48_tc_824 hamdan v commissioner tcmemo_2000_19 - - our jurisdiction to redetermine assessments of interest pursuant to sec_6601 is limited sec_7481 provides that if within year after a decision becomes final the taxpayer files a petition to redetermine interest the tax_court has overpayment jurisdiction with regard to the interest ’ further sec_6404 provides the tax_court with jurisdiction to review the commissioner’s refusal to abate interest under sec_6404 in his request for an appeals hearing petitioner contended that interest should not have accrued during his bankruptcy case because we view petitioner’s request as a request for an abatement of interest we hold that we have jurisdiction to review the appeals officer’s determination with regard to the interest that is the subject of respondent’s collection activities under preamendment sec_6404 the commissioner may abate the assessment of interest on any payment of tax to the ‘7 sec_7481 a ii however requires that the taxpayer have paid the entire amount of the deficiency plus interest for the tax_court to have overpayment jurisdiction with regard to the interest in sec_6404 was amended under sec_301 of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 to permit the secretary to abate interest with respect to an unreasonable error or delay resulting from managerial and ministerial acts this amendment however applies to interest accruing with respect to deficiencies or payments for tax years beginning after date therefore the amendment is inapplicable to the case at bar see 112_tc_19 n --- - extent that any error or delay in payment is attributable to an officer_or_employee of the irs being erroneous or dilatory in performing a ministerial_act see 113_tc_145 a ministerial_act however does not include a decision concerning the proper application of federal tax law or other federal or state law sec_301_6404-2 proceed admin regs petitioner has not alleged a ministerial error within the meaning of sec_6404 furthermore the evidence does not establish that respondent committed a ministerial error requiring an abatement of interest conclusion for the reasons explained above petitioner’s challenge to his liability for the tax_deficiency and additions to tax fails to state a cognizable claim for relief we hold that none of the other grounds upon which petitioner relies as stated in his submissions to the appeals officer his petition to this court and his arguments in response to respondent’s motion constitutes a basis upon which we can find that the appeals officer’s determination was an abuse_of_discretion because respondent’s motion for partial summary_judgment covers all the remaining issues in the instant case we treat it as a motion for full summary_judgment which we now grant to the extent not herein discussed we have considered petitioner’s other arguments and find them to be without merit to reflect the foregoing an appropriate order and decision will be entered for respondent
